Title: 24th.
From: Adams, John Quincy
To: 


       I returned, and once more took my seat in the office: but did little this forenoon. Thompson was unwell, and did not attend. I went with Putnam to club at Little’s; there were only three of us. Thompson being indisposed, and Stacey out of town. I was this day inform’d that Pickman has lain aside all thoughts of practising Law, and has already opened a Store in Boston. The determination was rather sudden; for it is but a fortnight, since he was sworn in to Court at Salem; where he then intended to open an office immediately. But he never was fond of the profession, and while he was studying with us I suspected, that he would never do much business as a lawyer.
      